Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed May 2, 2022 has been received, Claims 1-15 are currently pending, with Claims 14-15 remaining withdrawn from prosecution at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonomura (EP 672,770) in view of Gutschmit (US 4,537,048)
Regarding Claim 1, Sonomura discloses a loop-forming process, comprising: - moving at least two system components (two of 8) in one groove of a needle bed (1) relative to said needle bed in a first direction which corresponds to longitudinal direction (Col.5, lines 40-48), - said system components contacting threads for forming loops with their loop-forming portions (Col.3, lines 34-37), - contributing to adjusting a distance between the loop-forming portions (i.e. needle hooks) with at least one spacer (13) placed between two adjacent system components of the system components (as seen in Fig.2) to adjust the distance in a second direction (i.e. widthwise) which corresponds to a direction of a width of the grooves of the needle bed (as seen in Fig.2), whereby said at least one spacer (13) abstains from the loop-forming process (i.e. 13 does not create loops) and the two adjacent system components are both involved in the forming of loops during the loop forming process during the moving the at least two system components together in the one groove (i.e. two of 8 both form loops during the knitting of an article/material; Col.5, lines 40-48), - moving the at least one spacer (13) together with a first one (one 8) of said two adjacent system components (Col.5, lines 9-11), - moving the at least one spacer separately from a second one (second 8) of said two adjacent system components (as seen in Fig.2; i.e. 13 is attached to its respective needle 8 and separate from other needles 8), - at least temporarily moving the at least one spacer inside a section of the longitudinal extension of the groove (Col.5, lines 9-11 & 40-48), - wherein one or both of: a first spacer (13) of the at least one spacer and the second one (second 8) of said two adjacent system components are in mechanical contact with each other (See annotated Figure below), and the first spacer is in mechanical contact with a second spacer of the at least one spacer which is moved together with the second one of said two adjacent system components (as seen in Fig.4B). Sonomura does not disclose the two adjacent system components are both involved in the forming of loops at least for a same time during the loop forming process. However, Gutschmit teaches a knitting machine having two adjacent system components (54) are both involved in the forming of loops at least for a same time during the loop forming process (as seen in Fig.2), or the two adjacent system components (54A) are both involved in the forming of loops at least in an alternating manner during the loop forming process (Fig.20-25) (Col.3, lines 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the loop forming process of the two adjacent system components of Sonomura to form loops at the same time during the loop forming process, as taught by Gutschmit, in order to provide the desired stitch pattern for the knitted fabric being produced, delivering the preferred aesthetic appearance for the intended use of the knitted fabric.

    PNG
    media_image1.png
    438
    677
    media_image1.png
    Greyscale


Regarding Claim 2, Sonomura discloses a loop-forming process according to claim 1 further comprising: - moving the needle bed (1) relative to a cam holder of the knitting machine with a first velocity (Col.8, lines 24-36), so that butts (of 9, as seen in Fig.1A-1B) of the system components pass through cams connected with a cam holder of the loop-forming machine (Col.8, lines 24-36), whereby the butts receive force for movement of the system components (Col.5, lines 1-5 & Col.8, lines 24-36), the system components performing periodic movements in their longitudinal direction and that the system components reach minima and maxima during these movements (Col.8, lines 24-36), - the loop-forming portions (i.e. needle hooks) of a first adjacent system component and a second adjacent system component of the two adjacent system components (8) reaching minima (i.e. retracted) and maxima (i.e. extended) of their movements. Sonomura does not specifically disclose the loop-forming portions of a first adjacent system component and a second adjacent system component of the two adjacent system components reaching minima and maxima of their movements with a delay of time bigger than half of a first quotient or equal to said first quotient, - whereby the first quotient is a result of dividing a distance between the loop-forming portions of the two adjacent system components in the second direction by the first velocity.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the loop-forming portions of Sonomura to have a delay of time bigger than half of a first quotient or equal to said first quotient upon reaching minima and maxima of their movements, whereby the first quotient is a result of dividing a distance between the loop-forming portions of the two adjacent system components in the second direction by the first velocity, in order to provide efficient operation of the knitting machine when knitting articles. Further, it would have been obvious to one having ordinary skill in the art since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 3, Sonomura discloses a device for loop-forming, comprising: - a needle bed (1), - a plurality of system components (8) comprising loop-forming portions (i.e. needle hooks) and configured to be involved in loop-forming at least for a period of time during a loop forming process (Col.3, lines 34-37), - the needle bed is provided with a plurality of grooves which have an extension in a first direction which corresponds to a longitudinal direction of the system components (Col.5, lines 40-48), whereby said system components are movably arranged in said grooves and individual grooves house at least two system components (Col.5, lines 40-48), - at least one spacer (13) configured to contribute to adjustment of distance between the loop-forming portions of two adjacent system components of the plurality of system components of one of the grooves in a second direction (i.e. widthwise) which corresponds to a direction of width of the grooves of the needle bed (as seen in Fig.2), wherein the two adjacent system components are configured to both be involved in the forming of loops during the loop forming process during moving the at least two system components together in one of the individual grooves (i.e. two of 8 both form loops during the knitting of an article/material; Col.5, lines 40-48), - wherein a first spacer (13) of the at least one spacer is immovably connected with at least a first one (one 8) of said two adjacent system components at a position of the longitudinal extension of the system components which is during the loop-forming process at least temporarily housed by a section of one of the grooves (Col.5, lines 9-11 & 40-48), - wherein one or both of: the first spacer (13) and a second one (second of 8) of the adjacent system components are in mechanical contact with each other and can move independently from each other (See annotated Figure above), and the first spacer is in mechanical contact with a second spacer of the at least one spacer which is immovably connected with the second one of said two adjacent system components (as seen in Fig.4B). Sonomura does not disclose the two adjacent system components are both involved in the forming of loops at least for a same time during the loop forming process. However, Gutschmit teaches a knitting machine having two adjacent system components (54) are both involved in the forming of loops at least for a same time during the loop forming process (as seen in Fig.2), or the two adjacent system components (54A) are both involved in the forming of loops at least in an alternating manner during the loop forming process (Fig.20-25)(Col.3, lines 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the loop forming process of the two adjacent system components of Sonomura to form loops at the same time during the loop forming process, as taught by Gutschmit, in order to provide the desired stitch pattern for the knitted fabric being produced, delivering the preferred aesthetic appearance for the intended use of the knitted fabric.

Regarding Claim 4, Sonomura discloses a device for loop-forming according to claim 3 wherein a first one (one 8) of the two adjacent system components is provided with and immovable connected to one of the at least one spacer (13)(as seen in Fig.2; Col.5, lines 9-11).  

Regarding Claim 5, Sonomura discloses a device for loop-forming according to claim 3 wherein the two system components (8) are provided with two spacers (13) of the at least one spacer, and a first of the two spacers is immovably connected with the first (one 8) of said two adjacent system components and a second of the two spacers is immovably connected with the second (second 8) of said two adjacent system components (as seen in Fig.2).  

Regarding Claim 6, Sonomura discloses a device for loop-forming according to claim 3, wherein the distance in the second direction (i.e. widthwise) between the loop-forming portions (i.e. needle hooks) of the two system components (8) of one groove is equal to at least one distance (i.e. distance between third & fourth 8) between the loop-forming portions (i.e. needle hooks) of two other adjacent system components (third & fourth 8) of the needle bed (8) in the second direction (as seen in Fig.2), whereby the two other adjacent system components are separated by an immovable wall (3a) of a groove of a needle bed.  

Regarding Claim 7, Sonomura discloses a device for loop-forming according to claim 3, wherein the distance (which is the width distance of 3a) in the second direction (i.e. widthwise) which is adjusted by the at least one spacer (13) between the loop-forming portions of the two system components (8) is approximately equal to a width of a shank (i.e. shank of 8 where it abuts 3a) in the second direction of at least one of the two adjacent system components (as seen in Fig.2, the width of 3a is approximately equal to a width of the shank of 8 where it abuts 3a).  

Regarding Claim 8, Sonomura discloses a device for loop-forming according to claim 3, wherein the at least one spacer (13) is integral with the system component (one 8) with which the at least one spacer is immovably connected (as seen in Fig.2; Col.5, lines 9-11).  

Regarding Claim 9, Sonomura discloses a device for loop-forming according to claim 3 wherein the at least one spacer (13) comprises a bend of a shank of the first one  (one 8) of the two adjacent system components with which it is immovably connected (as seen in Fig.2; Col.5, lines 9-11).  

Regarding Claim 10, Sonomura discloses a device for loop-forming according to claim 3 wherein the at least one spacer (13) comprises a bend of a shank of the first one (one 8) of the two adjacent system components with which it is immovably connected and that at least a section (section of 13 parallel with 3a) of the bend's side surface which is directed towards the second one (second 8) of the adjacent system components is parallel to a surface of an immovable wall (3a) of the groove in which the respective system components are housed (as seen in Fig.2).  

Regarding Claim 11, Sonomura discloses a device for loop-forming according to claim 3 wherein the at least one spacer (13) is an additional part connected in a mating process with the one (one 8) of the two adjacent system components with which it is immovably connected (as seen in Fig.2; Col.5, lines 9-11).  

Regarding Claim 12, Sonomura discloses a device for loop-forming according to claim 11 wherein the at least one additional part (i.e. 13) comprises materials which are not included in the system component (i.e. 13 is a separate structure from 8)(as seen in Fig.2; Col.5, lines 9-11).  

2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonomura (EP 672,770) and Gutschmit (US 4,537,048), in view of Inagaki (EP 2,578,733).
Regarding Claim 13, Sonomura and Gutschimt disclose the invention substantially as claimed above. Sonomura does not disclose wherein the additional part is connected to the system component with which the spacer is connected by at least one of. - splice, - weld joint, - solder joint, - splint, or - combinations thereof. However, Inagaki teaches a system component (50,50A) having an additional part (58) connected by at least one of. - splice, - weld joint (para.33), - solder joint, - splint, or - combinations thereof.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the permanent connection of Sonomura’s additional part with the weld joint taught by Inagaki, as a simple substitution of one well known type of permanent connection for another, in order to yield the predictable result of permanently connecting the additional part to the system component so that they do not become separated during the action of the knitting machine.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732